                      IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF ALASKA


 THE ESTATE OF BISHAR ALI
 HASSAN , et al,
                                                     Case No. 3:21-cv-00076-JWS
                      Plaintiffs,

        vs.                                        ORDER RE MOTION TO DISMISS

 MUNICIPALITY AND CITY OF
 ANCHORAGE, et al,

                      Defendants.



              This matter having recently come before this Court,

              IT IS ORDERED that a motion pursuant to Fed. R. Civ. P. 12(b) is

discouraged if the defect can be cured by filing an amended pleading. Therefore, the

parties must meet and confer prior to the filing of a motion to dismiss to determine whether

it can be avoided. Consequently, motions to dismiss must be accompanied by a notice

of certification of conferral indicating that the parties have conferred to determine whether

an amendment could cure a deficient pleading, and have been unable to agree that the

pleading is curable by a permissible amendment. Motions to dismiss that do not contain

the required certification are subject to being stricken on the Court’s motion.

              IT IS FURTHER ORDERED that Plaintiffs serve a copy of this Order upon

any Defendants that have not yet appeared and file notice of such service.

              DATED this 13th day of April, 2021.


                                                   /s/ JOHN W. SEDWICK
                                           SENIOR UNITED STATES DISTRICT JUDGE



         Case 3:21-cv-00076-JWS Document 4 Filed 04/13/21 Page 1 of 1
